PER Curiam.
This is an appeal by the claimant-appellant on a verdict in which a jury on appeal confirmed the decision of the Workmen’s Compensation Commission on an issue of the nature and extent of claimant’s disability.
It is the second time the case has reached this Court. See Plastic Assembled Products, Inc. v. Benkoe, 224 Md. 256, 167 A. 2d 589, for the first “edition.”
The appellees have moved to dismiss for failure to comply with Maryland Rule 828 b 1, and strongly urge that the motion be granted. There is much force in the argument, but there is enough in both briefs for us to pass upon the questions involved. Consequently, although the case is a border-line one, we shall deny the motion to dismiss.
The appellant prepared his brief himself, and much of it is difficult to understand fully. It appears that he feels aggrieved (1) because he contends that the evidence produced impelled an award of a greater amount of compensation, and (2) that his motion for a new trial should have been granted.
It would serve no useful purpose to set forth at length appellant’s version of the evidence, although we have read it carefully. When properly reserved, we pass upon the sufficiency of evidence to take a case to the jury, but we do not review the weight of the evidence after it has been passed upon by the jury. And, generally, the granting of a new trial is in the discretion of the trial court. Brinand v. Denzik, 226 Md. 287, 173 A. 2d 203. We find no abuse of discretion here.

Motion to dismiss denied. Judgment affirmed, with costs.